Title: To James Madison from Albert Gallatin, 27 December 1804 (Abstract)
From: Gallatin, Albert
To: Madison, James


27 December 1804, Treasury Department. “I have the honor to return Mr. Wynn’s letter. It seems to me that the act supplementary to the Consular act embraces all cases of Sales; unless the words ‘and her company discharged’ should be construed as forming an exception when a vessel is stranded; on the ground that, in that case, the crew cannot properly be said to be discharged.
“If it is not expected that the law will be amended, permit me to suggest the propriety of submitting the question to the Attorney General.”
